Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the intraoral scanner of the instant invention.
The instant invention is an intraoral scanner. A casing includes an opening. A light source is disposed in the casing. A reflection plate is obliquely disposed in the casing corresponding to the opening for reflecting light of the light source to an object to be scanned through the opening. A receiver is disposed in the casing and is located at a side of the light source. A projection optical axis of the light source forms a first oblique angle with a receiving optical axis of the receiver. The receiver has a receiving angle range for receiving light after being incident to the object to be scanned and then reflected to the receiver by the reflection plate. A transparent plate is disposed between the light source and the reflection plate or covering the opening. The transparent plate has a light entrance surface and a light exit surface, the light entrance surface is parallel to the light exit surface. The projection optical axis forms a second oblique angle with a norm of the light entrance surface to make a reflection angle range of light reflected by the transparent plate fall outside the receiving angle range. A light-emitting half angle of the light source is set as Θp to define a light-emitting angle range of the to define a light-emitting angle range of the light source relative to the projection optical axis as (-Θp~Θp). The  first oblique angle is set as Θ1 and a light-receiving half angle of the receiver is set as Θc to define the receiving angle range relative to the receiving optical axis as (-Θc-Θ1~Θc-Θ1) relative to the norm. The second oblique angle is set as Θ2 to define the reflection angle range as (-Θp-2Θ2~Θp-2Θ2) relative to the norm. The second oblique angle conforms to the following equations: 
( -Θp-2Θ2 ) ≥ ( +Θc-Θ1 ) or
( +Θp-2Θ2 ) ≥ ( -Θc-Θ1 ) .
	A notable prior art of record is Lin et al. (US 2018/0081163) (hereinafter Lin). As cited in prior actions, Lin discloses an endoscopic imager (scanner) for capturing images of objects. As can be seen in Fig.4, the endoscope includes a housing with a camera (receiver) and an illumination unit (light source) located therein. The camera is located to the side of the illumination unit and as can be seen in Fig.4, the illumination axis is angled relative to a camera/optical axis. A reflective surface (reflection plate) is angled within the housing and reflects light from the light source to the object and then from the object to the camera. As can be seen in Fig.4, there is a range of light received by the camera. 
	Another prior art of record is Schmidt (US 2011/0221879). Schmidt discloses an imager for capturing images of objects, similar to Lin. The imager of Schmidt is an intraoral imager specifically. Schmidt includes a camera and light source next to each other as well as a mirror for reflecting light from the light source to the object and then reflecting light from the object back to the camera (again, like Lin). Additionally, as noted in prior actions Schmidt discloses that elongated lenses with flat surfaces (and thus can be considered "plates") are between the light source and the mirror. As can be seen in Fig.1 through Fig.4 the lenses are transparent. The lenses are angled such that the illumination (projection) axis forms an angle with respect to a normal of the lenses. By angling the lenses in such a manner, light reflected by the lenses will be directed away from the monitoring (imaging) beam axis such that the reflected light does not enter the image sensor. 
	However the combination of Lin and Schmidt fails to disclose or render the claims obvious. Although Lin discloses image scanning, Lin does not explicitly disclose that the endoscope is for intraoral applications. Additionally Lin does not disclose the claimed transparent plate. Schmidt does disclose flat lenses which may be considered "transparent plates" as noted in the non-final office action. However, Schmidt fails to disclose the claimed imaging arrangement. As specified in claim 1 and as shown in Fig.2, a light receiving/emitting range is defined by a light-emitting half angle wherein a second oblique angle is made to conform with the angles specified by the equations in claim 1. When looking at Fig.6 of Schmidt, it is clear that Schmidt discloses angled lenses that are transparent. However, Schmidt fails to disclose setting a minimum reflection angle of a reflection angle range larger than or equal to the maximum receiving angle of the receiving angle range, or a maximum reflection angle of the reflection angle range is less than or equal to the minimum receiving angle of the receiving angle range of the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        May 24, 2022